                Case: 1:20-mj-00906 Doc #: 1 Filed: 12/02/20 Page: 1 of 44 PAGEID #: 1


 AO 106A (08/18)     Application for a Warrant by Telephone or Other Reliable Electronic Means



                                          UNITED STATES DISTRICT COURT
                                                                             for the
                                                               Southern District of Ohio

               In the Matter of the Search of                                     )
          (Briefly describe the property to be searched                           )
           or identify the person by name and address)                                            Case No.    1:20-mj-906
                                                                                  )
 The Apartment Located at 2275 Fox Sedge Way, Apartment E, West                   )
                       Chester, Ohio 45069                                        )
                                                                                  )

     APPLICATION              FOR A WARRANT BY TELEPHONE                               OR OTHER RELIABLE ELECTRONIC                        MEANS

         I, a federal law enforcement officer or an attorney for the government, request a search warrant and state under
 penalty of perjury that I have reason to believe that on the following person or property (identify the person or describe the
property to be searched and give its location):
  SEE ATTACHMENT               A

 located in the               Southern               District of                       Ohio                     , there is now concealed (identify the
                      ----------------                              ------------------------
person or describe the property to be seized):
  SEE ATTACHMENT                B


          The basis for the search under Fed. R. Crim. P. 41(c) is (check one or more):
                    i!l evidence of a crime;
                    o contraband, fruits        of crime, or other items illegally possessed;
                    o property designed         for use, intended for use, or used in committing a crime;
                    o a person      to be arrested or a person who is unlawfully restrained.

          The search is related to a violation of:
               Code Section                                                                      Offense Description
        18 U.S.C. 111                                Assaulting, Resisting, or Impeding Certain Officers or Employees
        18 U.S.C. 924(c)                             Using, Carrying, or Possessing a Firearm During and in Relation to a Crime of
                                                     Violence or Drug Trafficking Crime

          The application is based on these facts:
        SEE ATTACHED                AFFIDAVIT


           ~       Continued on the attached sheet.
           o    Delayed notice of          days (give exact ending date ifmore than 30 days:
                18 U.S.c. § 31 03a, the basis of which is set forth on the attac~ed s eeh-.---,.U
                                                                                                         /'
                                                                                              .    ,;'




                                                                                                              Printed name and title

Attested to by the applicant in accordance with the requirements of Fed. R. Crim. P. 4.1 by
    FaceTime video
_______________________________________                                 (specify reliable electronic means).


Date:       12/2/2020
                                                                                                                Judge's signature

City and state:          Cincinnati, Ohio                                                  Hon. Karen L. Litkovitz, U.S. Magistrate        Judge
                                                                                                              Printed name and title
    Case: 1:20-mj-00906 Doc #: 1 Filed: 12/02/20 Page: 2 of 44 PAGEID #: 2




                                        Attachme nt A

                                  Premises   to Be Searched



2275 Fox Sedge Way, Apartment E, West Chester, OH 45069 (residence and detached
garage) is a two story townhouse apartment, located within a larger building having address
2275 Fox Sedge Way, West Chester, OR 45069. This larger building is located to the South-
East of the intersection of Foxglove Lane and Fox Sedge Way. Apartment E is located at the
North-East comer of the larger building, having the address 2275 Fox Sedge Way, Apartment E,
West Chester, OR 45069. Apartment E is one of (8) townhouse apartments located inside the
larger building, and the front door of apartment E faces eastward overlooking a lake. The entry
door to apartment E is clearly noted with a silver ''E'' on the front door above a knocker [See
photo]. Apartment E is comprised of red brick and white siding with windows on both the fIrst
and second floors. [See photos]
Case: 1:20-mj-00906 Doc #: 1 Filed: 12/02/20 Page: 3 of 44 PAGEID #: 3




                                  2
Case: 1:20-mj-00906 Doc #: 1 Filed: 12/02/20 Page: 4 of 44 PAGEID #: 4




                                      Attachment B

                                   Items to Be Seized



1.  Any and all AR platform style rifles and long guns;
2.  Any and all rifle parts such as triggers, stocks, aftermarket additions, etc;
3.  Any and all rifle ammunition of any caliber;
4.  Any and all ammunition containers or cartons;
5.  Any and all rifle magazines;
6.  Any and all rifle accessories, such as: slings, optical sights [close quarters combat red
    dots, etc], scopes, rail systems, rail mounted lights, suppressors, etc;
7. Any and all body armor;
8. Any and all documentation related to ownership of all AR platform style rifles and long
    guns;
9. Any and all receipts or invoices pertaining to AR platform style rifles and long guns;
10. Any photos of AR platform style rifles and long guns;
11. Any videos of John F. Johnson handling AR platform style rifles;
12. Any literature which threatens Federal, State, or Local law enforcement officers or
    departments.




                                            3
    Case: 1:20-mj-00906 Doc #: 1 Filed: 12/02/20 Page: 5 of 44 PAGEID #: 5




                     IN THE UNITED STATES DISTRICT COURT FOR THE
                             SOUTHERN DISTRICT OF OHIO
                                 WESTERN DIVISION


IN RE SEARCH OF:                             )       UNDER SEAL
                                             )
AP ARTMENT LOCATED AT                        )
2275 FOX SEDGE WAY                           )       Case No.    1:20-mj-906
                                                                -----
APARTMENTE                                   )
WEST CHESTER, OHIO 45069                     )


                                AFFIDAVIT        IN SUPPORT     OF

                     AN APPLICATION         FOR A SEARCH WARRANT

          I, Daniel Nally, a Special Agent with the Federal Bureau ofInvestigation   (FBI), being

duly sworn, hereby state the following:


                             Introduction and Agent Background


       1. I am a Special Agent with the Federal Bureau ofInvestigation    (FBI) assigned to the

          Louisville Field Office. I have been a Special Agent of the FBI since January

          2016. As a Special Agent of the FBI, I am authorized to investigate crimes involving

          violations of federal law. I have been involved in the investigation of numerous types

          of offenses against the United States, including Cyber Crimes, Crimes Against

          Children, Violent Crimes and Gangs. I have received training in general law

          enforcement and specialized training in cyber investigations. This specialized training

          includes computer forensics, network traffIc analysis, professional certiftcations, and

          programming etc.

      2. In the course of conducting and participating in criminal investigations, I have been

          involved in interviewing and debriefmg informants; interviewing witnesses;
Case: 1:20-mj-00906 Doc #: 1 Filed: 12/02/20 Page: 6 of 44 PAGEID #: 6




     interviewing victims; conducting physical surveillance; consensually monitoring and

     recording conversations; and preparing and executing search and arrest warrants.

  3. The information contained throughout this affIdavit is either known personally by me

     or other federal agents of the FBI Cincinnati Field Office, FBI Louisville Field Offtce,

     and task force offICers assigned to the FBI. My knowledge of the facts and

     circumstances contained within this affidavit is based on my personal investigation, as

     wen as reports made to me by other law enforcement agencies, including local city and

     county law enforcement, information obtained from other non-governmental

     institutions and businesses located in Kentucky and elsewhere, from the United States

     Military, and from various other reports and information obtained during the

     investigation.   The statements contained in this affIdavit are based either on my

     personal knowledge or information obtained from other law enforcement offICers,

     cooperating witnesses, victims, and information obtained by way of legal process.

 4. The information contained herein is supported by my training, experience, and

     participation in this and other investigations, including receipt of information from

     reliable sources and review of documentation and records as more particularly

     described herein. This affIdavit does not set forth every fact discerned throughout the

     investigation; rather, it contains a summary of the investigation to date. I have set

     forth only those facts I believe necessary to establish probable cause to conduct a

     search of the apartment controlled by JOHN F. JOHNSON, also known as "Grand

     Master Jay", as described in Attachment A.

 5. I make this affidavit in support of an application for a search warrant for evidence and

     instrumentalities that are stored at 2275 Fox Sedge Way, Apartment E, WestChester,




                                             2
Case: 1:20-mj-00906 Doc #: 1 Filed: 12/02/20 Page: 7 of 44 PAGEID #: 7




    Ohio, 45069. Thls premises is rented, maintained, and controlled, by Johnson as

    further descnbed herein. There exists probable cause to believe that a search of this

    location will produce evidence and instrumentalities   of a criminal offense against the

    United States, to wit, Title 18, United States Code (USC), Section 111 (Assauhing,

    resisting, or impeding certain officers or employees) and Title 18, USC., Section

    924(c) (Using, carrying, or possessing a fuearm during and in relation to a crime of

    violence or drug trafficking crime). There is probable cause to search the residence

    descnbed in Attachment A for evidence of these crimes and instrumentalities     of the

    criminal offenses, and for items to be seized as listed in Attachment B.

        Background ofthe "NOT FUCKING AROUND COALITION"                        aka NFAC

 6. The Not Fucking Around Coalition, commonly known and referred to by the acronym

    ''NFAC'', is a paramilitary militia founded by Johnson. NFAC is comprised of only

    African-American    members, and similar to most other groups, espouses both short-

    term and long-term goals through its leader John F. Johnson. NFAC's short-term

    goals include arming and training black people for the purpose of self-policing and the

    protection of black communities and the black race. NFAC's long-term goals include

    the creation of an "ethnostate".   Johnson has descnbed this "new country" as being

    owned and created by black people. The creation of the new country would be funded

    through reparations to descendants of the trans-Atlantic slave trade.

 7. Johnson has stated that "anytime there appears to be a gross injustice against the black

    community, we've decided we're going to take it to the streets. We're going to take it

    to their face and show them what Malcom      said was true. There are no such things as

    a bloodless revolution".   In furtherance of this statement, Johnson has organized and




                                            3
Case: 1:20-mj-00906 Doc #: 1 Filed: 12/02/20 Page: 8 of 44 PAGEID #: 8




     led armed NF AC marches, which he often calls ''formations'',   in various locations

     throughout the United States.

  8. According to public source documents, Johnson is believed to have led NFAC in

     marches in the fonowing locations on or around the fonowing dates:

          Brunswick, GA on or around May 12, 2020

          Stone Mountain, GA on or around July 4, 2020

         Louisville, KY on or around July 25,2020

         Washington, DC on or around August 29,2020

         Louisville, KY on or around September 5,2020

         Lafayette, LA on or around October 3, 2020

 9. During these marches/formations,   NF AC members have carelessly handled firearms to

     include being involved in the negligent discharges of weapons. For instance, on or

     around July 25, 2020 in Louisville, KY, an NFAC member discharged his/her weapon

     in and around a group of other NFAC members in Baxter Park        The Louisville Metro

     Police Department (LMPD) characterized this discharge as a "negligent shooting", and

     LMPD spokesman Lamont Washington stated that the injuries to the three NFAC

     members included a "minor injury" to one, a serious injury to a second [who was in

     stable condition], and an "injury" to a third member which caused this third member to

     be moved into an intensive care unit. Washington added that the third member was

     expected to survive.

 10. In regards to the ''negligent shooting" in Louisville, KYon July 25,2020, Johnson

     made a social media video where he tried to explain that the NF AC member did not

    pull the trigger to make the weapon discharge.   Johnson then physically demonstrated




                                          4
Case: 1:20-mj-00906 Doc #: 1 Filed: 12/02/20 Page: 9 of 44 PAGEID #: 9




     a rifle being banged on a table, causing the boh assembly to go forward. Johnson

     incorrectly claimed that this action would have caused the rifle to fire if it had been

     loaded

  11. Again, on or around October 3, 2020 in Lafayette, LA, an individual in and around the

     NF AC formation discharged a fIrearm leading to his arrest. The Lafayette Parish

     Sheriff's OffIce arrested Terrance Jones, a felon, on four counts of being a fugitive,

     one count of simple escape, one count of illegal use of a weapon, one count of reckless

     discharge of a fIrearm at a parade or demonstration, three counts of felon in possession

     of a fIrearm, and probation violation. Johnson later claimed that Jones was not a

     member of the NFAC militia.

      Background, criminal history, and military service of JOHN FITZGERALD

                        JOHNSON aka "GRAND MASTER JAY"

 12. The FBI became aware of Johnson in approximately May of 2020 after it received an

     an anonymous tip from the public. The tipster advised that the NF AC leader

     [Johnson] had called for attacking Minneapolis law enforcement and that Johnson

     appealed to anyone with a fIrearm to join him. The tipster provided links to the videos

     where Johnson made the statements on YouTube.           The links provided by the tipster

     were https://www.youtube.comlwatch?v=PVcCKT2wRmA                 and

     https://www.youtube.comlwatch?v=sXZtvqetcn4         .

 13. The FBI reviewed these videos determining that on or about 26 May 2020, Johnson

     posted the two videos as his response to the city of Minneapolis regarding the death of

     George Floyd. At various points in the videos Johnson makes direct threats to law

     enforcement along with other threats of violence. For instance, in regards to NFAC




                                            5
Case: 1:20-mj-00906 Doc #: 1 Filed: 12/02/20 Page: 10 of 44 PAGEID #: 10




      members working with "the other side" [Note: believed to be a reference to working

      with law enforcement] Johnson states that if you join NFAC and we find out you're

      working for the other side, we will kill you. In regards to fonowing the law, Johnson

      states that "they" [Note: believed to be referencing NFAC] will react in any way they

      choose and they don't care about the law because it doesn't beneftt them           In regards to

      interactions with law enforcement offtcers, Johnson instructs his followers to assauh

      police officers and then remove the officers' body cameras to conceal footage of them

      assauhing the offtcers.

   14. On or about May 27, 2020, Johnson, using monikers on YouTube of

      ''theofftcialgrandmasterjay"     and ''thegrandrnasterjay'',   called for inciting violence

      against the Minneapolis Police Department. In the video, Johnson caned for people to

      go to Minneapolis with weapons in order to hold the two offtcers responsible for the

      killing of George Floyd        Further, on June 5, 2020, Johnson using YouTube moniker

      ''the offtcialgrandmasterjay"    stated that the only way to stop police violence is to

      identify and locate the homes of police, burn the houses to the ground, kill the offtcer,

      their family members, and associates.

   15. The FBI reviewed various other public online videos Johnson posted to his social

      media accounts. In summary, Johnson has made numerous online and social media

      videos threating law enforcement and inciting violence against law enforcement,

      which are not summarized in this affIdavit. Johnson and his members have also, at




                                                 6
Case: 1:20-mj-00906 Doc #: 1 Filed: 12/02/20 Page: 11 of 44 PAGEID #: 11




      various times, physically/directly   threatened law enforcement with rifles and long guns

      as described in subsequent sections.

   16. The FBI conducted a review of Johnson's criminal history which showed a pattern of

      Johnson making threatening statements and then using a rifle or long gun to further

      threaten various individuals, including women and his wife. An arrest record from the

      EI Paso Police Department in Texas, on or around March 10, 1995, revealed Johnson

      was arrested upon complaint by Officer Ramon Martinez for "Intentionally and

      knowingly cause [sic] bodily injury to Reisha Williams, by striking her on the left side

      of the face several times with a closed fist causing pain". Additionally, Johnson wa~

      arrested upon complaint by Officer Ramon Martinez for "Intentionally and knowingly

      use [sic] a deadly weapon, to-wit: westerfield 20 gauge shotgun, manifestly designed,

      made and adapted for the purpose of inflicting death and serious bodily injury and did

      then and there threaten Jose Antonio Reyes with imminent bodily injury by the use of

      said deadly weapon."    The same charge was applied to three other victims of

      Johnson's threating behavior with the shotgun, those individuals being: Cosme

      Rodriguez Navarro, Sererino Navarro, and Carlos Flores.

   17. Review of court documents from the Judicial District Court, El Paso County, Texas

      reveal Johnson was indicted on March 28, 1995 on one count of "unlawful carrying of

      a weapon on premises licensed for alcoholic purposes".     Johnson's attorney filed a

      motion to quash the indictment which was successful, and the indictment was

      dismissed on May 16, 1995. The defense appears to have made a successful technical

      argument that only "handguns, clubs and illegal knives" were prohibited at premises




                                              7
Case: 1:20-mj-00906 Doc #: 1 Filed: 12/02/20 Page: 12 of 44 PAGEID #: 12




      licensed for consuming alcoholic beverages", and that shotgun that Johnson used to

      threaten the ftve victims did not ftt the "handguns, clubs and illegal knives" defmition.

   18. The FBI arrested Johnson upon criminal complaint on August 4, 2003 based on

      Johnson's actions at the Fort Bragg Military Reservation on August 1, 2003.

      According to the affIdavit ftled by an FBI agent in the Fayetteville, North Carolina

      Resident Agency [satellite offICe of the FBI Charlotte Division], Johnson threatened to

      kill his wife, Sheneice Johnson [Sheneice] and her Platoon Sergeant, while Sheneice's

      unit was having a formation and recognition ceremony on Fort Bragg.

   19. According to the affidavit, Sheneice's unit hadjust returned from overseas duty in

      Kuwait on July 30, 2003. Sheneice had been having marital problems with Johnson

      and claimed to be a victim of mental and physical abuse in their marriage.    On August

      1,2003, after a formation, Sheneice approached Johnson, who had driven onto the

      reservation, and Johnson told her he was going to "kill your friend". After this

      statement, Johnson reached for a rifle in the trunk: ofhis vehicle, and Sheneice tried to

      stop him but Johnson threatened to kill Sheneice if she didn't "get away". Sheneice

      ran away but Johnson followed her in his vehicle.

  20. Military Police eventually intercepted Johnson and requested consent to search his

      vehicle. An AR-15 rifle was found in the trunk: along with three rifle magazines and

      56 rounds of 5.56 ammunition.    Johnson was convicted on September 2, 2003 of one

      count of violating Title 18 section 1382 (Trespassing on a Federal Installation) and

      appears to have been sentenced to one month in jail and a $100.00 fme.

  2l. The FBI obtained Johnson's United States military record which revealed he was a

      single channel radio operator in the Virginia National Guard from April 27, 1989 until




                                             8
Case: 1:20-mj-00906 Doc #: 1 Filed: 12/02/20 Page: 13 of 44 PAGEID #: 13




     October 16, 1990. Johnson enlisted in the United States Army on or around October

      17, 1990, again as a single channel radio operator. According to Johnson's DD 214 -

     Certificate of Release or Discharge from Active Duty, he served active duty in the

     United States Army from October 17, 1990 until July 18, 1997. During this time

     period, he earned an ''Expert Marksmanship Badge wi Rifle Bar" and was honorably

     discharged.

  22. According to Johnson's DD Form 4/1 - EnlistmentlReenlistment,       he reentered the

     United States Army on July 23, 1998 at the rank ofE-4.      Documentation reveals that

     on March 12, 1999 he again qualifled as ''Expert Rifle MI6".

  23. According to Johnson's DD 214 - Certificate of Release or Discharge from Active

     Duty, he served active duty in the United States Army from July 23, 1998 until

     September 22, 1999, after which time he was discharged "under other than honorable

     conditions" and demoted to the rank of ''Private''.   Further review indicates Johnson

     accepted this discharge in lieu of trial by court martiaL

  24. Between the period of October 17, 1990 and September 22, 1999, Johnson's Military

     Occupational Specialty (MOS) changed from radio operator to Personnel Sergeant,

     Finance NCO, and Admin NCO. These later MOS's are administrative and paperwork

     roles in the US Military.

  25. A form in Johnson's service record, number DA 2166-8 Non-Commissioned          Officer

     Evaluation Report, exists for the period December 1,2003 until November 31, 2004,

     indicating he had rejoined the US Military. That form reveals Johnson's MOS was

     Personnel Service Sergeant, which is an administrative and paperwork role in the US

     Military. Review of Johnson's military file does not indicate how he was able to




                                            9
Case: 1:20-mj-00906 Doc #: 1 Filed: 12/02/20 Page: 14 of 44 PAGEID #: 14




      reenlist after being discharged "under other than honorable conditions" in lieu of trial

      by court martial   The FBr is continuing it's investigation into this discrepancy to

      determine whether Johnson may have cormnitted fraud in order to reenlist.

   26. On March 18, 2005, Johnson was place on AWOL status for lying about an

      appointment and being assigned to quarters. On March 21, 2005, Johnson was

      classified a "Deserter/Absentee".    At that time, his MOS was listed as Human

      Resources Specialist and a notation was made that he was under a pending Army

      Criminal Investigation Division (CrD) investigation for fraudulent enlistment.

  27. On March 1, 2006, Johnson was apprehended and returned to US Military custody

      where he was charged with being AWOL from March 18, 2005 until March 1, 2006.

      On March 9,2006, Johnson's counse~ Captain Jeri S. Colbert, requested ''Discharge in

      Lieu of Trial by Court Martiaf'.    This request was approved on March 22, 2006 and

      Johnson was discharged for a second time "under other than honorable conditions".

      On March 24, 2006 Johnson was reduced in rank from Sergeant to Private.

            NFAC and JOHN FITZGERALD JOHNSON'S activities in

                            Louisville, KY on July 25, 2020

  28. On July 25,2020, Johnson directed NFAC to the Louisville, KY area to conduct a

      march and protest related to the shooting of Breonna Taylor by Louisville Metro

      Police Department OffICers. The FBI interviewed LMPD OffICer Aubrey Gregory,

      who is the Major overseeing LMPD's Special Operations Division. Within the Special

      Operations Division is "Special Events", and this group handles security for protest

      events and marches.   Major Gregory advised that he conducted a WebEx conference

      call with Johnson and Johnson's head of security approximately two weeks prior to




                                             10
Case: 1:20-mj-00906 Doc #: 1 Filed: 12/02/20 Page: 15 of 44 PAGEID #: 15




      July 25, 2020. Other participants on the can were Lebron Seay [Johnson's local

      Louisville contact], Jessie Halladay [Special Advisor to the LMPD ChiefJ, and

      Margaret Broosko [Assistant Director Louisville Metro Parks and Rec].

   29. Johnson told Major Gregory that he wanted to march to Louisville Metro Han and

      give a speech on the stairs in front of the hall. To that effect, Major Gregory and

      Johnson discussed logistics of where NF AC members would assemble, what route

      they would take to march to Louisville Metro HaD, how many members would

      comprise NFAC's group, separation of counter-protestors     from NFAC members, and

      weapon handling and weapon safety protocols for NFAC members.

  30. Major Gregory advised that it was eventually agreed upon that Johnson would

      assemble around the Louisville Fire Department Headquarters and march to Metro

      Hall. Johnson discussed NFAC's weapon safety protocol and told Major Gregory that

      on1y members ofNFAC would be allowed in their "formation" and that an members

      would have loaded weapons but no chambered rounds. Major Gregory informed

      Johnson that LMPD offIcers and snipers would be on roof tops of surrounding

      buildings to observe the crowd   Major Gregory specifIcally advised Johnson that no

      NF AC member should point a weapon at the offIcers or have their weapons in the

      ''high ready" position as that would be pointed up and therefore at officers on the roof

      tops. The on1y acceptable positions for weapons was ''low ready" or in the slung

      position. Major Gregory advised Johnson that ifNFAC members pointed rifles at the

      officers, that action would be perceived as a threat, and the threatened officer(s) would

      shoot the NF AC member posing the threat. The FBI interviewed Halladay who

      confIrmed this conversation and it's topics. Major Gregory also had a telephone




                                            11
Case: 1:20-mj-00906 Doc #: 1 Filed: 12/02/20 Page: 16 of 44 PAGEID #: 16




     conversation with Johnson on July 24, 2020 where Major Gregory reiterated his

     expectations ofNFAC members conduct and again advised Johnson of the locations of

     law enforcement officers both on the ground and on roof tops.

  31. On July 25, 2020, Major Gregory was in and around the area of Louisville Metro Han

     when Johnson and NFAC members marched from their starting location at Louisville

     Fire Department Headquarters to the stairs of Louisville Metro HaD. Major Gregory

     immedlately became aware that Johnson's statements about NFAC weapons safety

     protocols were not followed as an NFAC member discharged rounds and shot several

     fellow NFAC members. Additionally, NFAC was not abiding by Major Gregory's

     instructions to not point weapons at anyone, especially law enforcement officers.

     Major Gregory personally observed a member of Johnson's security detail aiming a

     rifle at LMPD's Air20 helicopter unit during Johnson's speech from the stairs of

     Louisville Metro HaD. Later, Major Gregory became aware of an unknown NF AC

     member aiming his rifle at officer(s) on the Han ofJustice Building. This action was

     captured on a local news channel broadcast of the NFAC march on July 25, 2020 [see

     screen shots below]. The unknown NF AC member can been seen pointing a rifle at a




                                          12 .
Case: 1:20-mj-00906 Doc #: 1 Filed: 12/02/20 Page: 17 of 44 PAGEID #: 17




     law enforcement officer on the Han of Justice building and placing his index fmger on

     the rifle's trigger.




                                         13
Case: 1:20-mj-00906 Doc #: 1 Filed: 12/02/20 Page: 18 of 44 PAGEID #: 18




                                   14
Case: 1:20-mj-00906 Doc #: 1 Filed: 12/02/20 Page: 19 of 44 PAGEID #: 19




  32. The FBI showed Major Gregory a photo of Johnson which was obtained from one of

     Johnson's supporter's social media account. This photo is of Johnson located at the

     Louisville Fire Department Headquarters.    In the photo, Johnson is aiming his rifle at

     the sky with his index finger on the trigger, rifle magazine seated, and boh forward.

     Major Gregory advised that he believed that Johnson was also aiming his rifle at the

     LMPD Air20 helicopter unit, just like the other NFAC member of the security detail

     had done. Major Gregory considered Johnson's posture and positioning to be

     ''threatening''.   [see below]




       Johnson at Louisville Fire Department    Headquarters    on July 25,2020



  33. Major Gregory advised that the day after NFAC's march in Louisville, July 26,2020,

     Johnson contacted him to thank him for his efforts and cooperation with NFAC.

     Major Gregory recaned telling Johnson he was very upset due to the NFAC members



                                           15
Case: 1:20-mj-00906 Doc #: 1 Filed: 12/02/20 Page: 20 of 44 PAGEID #: 20




      aiming rifles at law enforcement offIcers and that they were "lucky" there had not

      been a shooting incident between NF AC members and LMPD that day.

Encounter between Louisville Metro Police Department omcers, Federally Deputized

       Omcers, and JOHN FITZGERALD JOHNSON on September 4, 2020

   34. On the evening of September 4, 2020, Offtcers from the Louisville Metro Police

      Department were conducting over watch and surveillance of a crowd that had gathered

      in Jefferson Square Park. Various protest groups had chosen this park, likely due to its

      close approximation to various local governmental buildings, to congregate related to

      ongoing national protests/civil unrest and related to the Breanna Taylor investigation

      Offtcers were located inside, and on the roof of, the Jefferson County Grand Jury

      building located at 514 W. Liberty Street, Louisville, KY. This building is situated

      directly south of Jefferson Square Park and provides an elevated and concealed

      position to observe the crowd   It is also closed to the public, with windows on the first

      floor boarded up. Additionally, as described ftnther in later paragraphs, this location

      provided the Louisville Metro Police Department a safe location to communicate with




                                            16
Case: 1:20-mj-00906 Doc #: 1 Filed: 12/02/20 Page: 21 of 44 PAGEID #: 21




     the individuals in the park and to spot criminal activity occurring in the park. [see

     below for layout of this area]

                                                                                                                             ,    Cily of Rolling Hills           Court PI
                      Louisville Revenue
     I                Commission
     ent               ,               louisville City Hall'                                                                     Louisville Metro Hall




                                                               W Jefferson         ~.
                                                                                   c.


                           'District   Court-Disability




                       ,
                    Jefferson County
                    District Coun
                                                       ~    Louis D. Brandeis
                                                       'i' Hall of Justice                    q
                                                                              Jefferson Square Park
                                                                                                                                          ft Baird   Louisville
                                                                                                                                          T Headquarters



     W Liberty Sf


                                                                                    W Liberty St
                                                                                                                 W Lib,:rty Sr
                                              Louisville Metro          -<:
                                              Oepar1ment       of...   :                                                                            Wliberty~:

                                                                                              Jefferson County
                                                                                              Grand Jury



                                                                                                                                 Metro311 ,
           Cedar S1

                                                 Cedar S1                      ~   LOUIsvIlle Gardens
                                                                               Y Parking   Garage



                      9                 Slate Office                                                      Go gle
     tucky Unemployment
               Insurance                       e                                                                                      Arr.hrlinr.p~~n



         Overhead view of Jefferson Square Park, Jefferson                                              County Grand Jury Building,

                                   Louisville Metro Hall, Hall of Justice, and Metr0311




  35. The LMPD OffIcers had been assigned over watch and surveillance duties at this

     location, and other roof top locations around the park, since approximately late May



                                                                              17
Case: 1:20-mj-00906 Doc #: 1 Filed: 12/02/20 Page: 22 of 44 PAGEID #: 22




     2020. On the evening of September 4, 2020, Louisville Metro Police Department

     Officers TFO#I, TFO#2, Officer#l, Officer#2, and Officer#3 were in the Jefferson

     County Grand Jury building conducting local and federal law enforcement duties.

     [Officers are being denoted as TFO#I, TFO#2, Officer#l, Officer#2, and Officer#3 in

     order to safeguard them from any retaliation by Johnson or NFAC members]         Of note,

     TFO#1 is a federally deputized Task Force OffICer (TFO) assigned to the Federal

     Bureau of Investigation (FBI) and TFO#2 is a federally deputized TFO assigned to the

     United States Secret Service (USSS). Both TFO# 1 and TFO#2 had been conducting

     federal law enforcement activities on September 4, 2020 for the FBI and USSS in

     regards to the Kentucky Derby.

  36. At a time prior to 8:34 pm, a Louisville Metro Police Department radio transmission

     occurred advising Officers that six to eight heavily armed individuals were parked on

     Armory Place next to the parking garage structure. The parking garage structure in

     question is located directly south of the Jefferson County Grand Jury Building

     [Louisville Gardens Parking Garage] and officers frequently park in this structure to

     enter the Jefferson County Grand Jury Building.    Armory Place, the street in question,

     is situated to the east of the Jefferson County Grand Jury Building and next to (to the

     West of) the Louisville Metro Safe building. [see layout above]

  37. TFO#I, TFO#2, Officer#l, Officer#2, and Officer#3 went to the roof of the Jefferson

     County Grand Jury Building to take up an over watch position on the eastern edge

     looking down on Armory Place. The purpose was to observe the unknown armed

     individuals on Armory Place and try to determine their intentions as there were other

     Louisville Metro Police Officers going to, or already in, the parking garage structure.




                                           18
Case: 1:20-mj-00906 Doc #: 1 Filed: 12/02/20 Page: 23 of 44 PAGEID #: 23




     These OffICers were retrieving gear and may not have been aware of the armed

     individuals congregating on Armory Place.

  38. Upon arriving at the eastern edge of the roof, the OfflCers and TFOs began their

     surveillance.   A short time after initiating surveillance, TFO# 1, OfflCer# 1, and

     OfflCer#3 were blinded by a light which they shortly thereafter determined was a

     flashlight mOlIDted to the rifle being aimed at them by Johnson.     Officer#2 advised he

     was not blinded by the flashlight because as soon as he saw Johnson begin to raise his

     rifle, he pulled himself back away from the roof edge to take cover. TFO#2 advised

     he was not blinded by the flashlight but also pulled himself back away from the roof

     edge after hearing TFO# 1 annOlIDcethat Johnson had aimed his rifle at the Officers

     and TFOs on the roof.

  39. The FBI interviewed all the Officers and TFOs above. They all advised that they

     identified the individual on Armory Place, who aimed the rifle at them, as being

     Johnson [they knew him by his aka ''Grand Master Jay"] and the group as being

     NFAC members. Johnson and the NFAC members had been observed by TFO#2 and

     Officer#2 earlier in the day at G.G. Moore park and were driving the same vehicles

     and dressed in the same clothing. Additionally, all the OfflCers and TFOs were

     familiar with Johnson's appearance, mannerisms, and tactics due to NFAC's march in

     Louisville on July 25, 2020 and from them watching various online and social media

     videos posted by Johnson.

  40. The Officers and TFO's advised they all perceived a threat from Johnson based on him

     aiming his rifle at them   All offICers advised they were concerned Johnson might

     intentionally, or even accidentally, discharge a rOlIDdat them     All officers recognized




                                             19
Case: 1:20-mj-00906 Doc #: 1 Filed: 12/02/20 Page: 24 of 44 PAGEID #: 24




     that the distance between themselves and Johnson was wen within the effective range

     of an AR platform style rifle. TFO#2 and Officer#3, who were wearing soft body

     armor, were aware that soft body armor would not stop a rifle rOWld

  4l. The FBI took basic measurements from Johnson's position on Armory Place to the

     roof top where the OffIcers and TFOs were located. Those measurements revealed the

     distance between Johnson and the Officers to be between 20 yards and 35 yards. This

     was consistent with estimates the Officers and TFO's made of their distances to

     Johnson on Armory Place.

  42. The Officers and TFO's advised that approximately 30 seconds after Johnson aimed

     his rifle at them, Jessie Halladay, Special Advisor to the Louisville Metro Police

     Department, exited the Metro Safe building and meet with Johnson and Johnson's

     local NF AC contact Lebron Seay. The FBI interviewed Halladay who positively

     identifIed Johnson from surveillance footage that was taken of the encoWlter.

  43. The FBI obtained one Louisville Metro Police Department radio transmission and two

     surveillance videos related to this encoWlter. Review of the radio transmission reveals

     that TFO# I makes a transmission over the radio at 8:35:12 advising that ''Grand

     Master Jay" pointed a rifle at ''us''. LMPD Major David Allen, broadcasting as Car 9

     at 20:35:22, confmns TFO# 1's statement regarding Johnson pointing his rifle at the

     Offtcers and TFOs on the roof of the Jefferson COWlty Grand Jury Building.      TFO#1

     makes a second transmission at 20:36:01 conflIlIling it was "Grand Master Jay".

  44. The FBI reviewed the surveillance video from the encoWlter consisting of Real Time

     Crime Center camera footage taken from the north-west comer area and south-west

     comer area of the Metro Safe building. As seen in screen shots from the fIrSt camera




                                          20
Case: 1:20-mj-00906 Doc #: 1 Filed: 12/02/20 Page: 25 of 44 PAGEID #: 25




     angle, labeled ''RTCC SW SS#1" through ''RTCC SW SS#2", Johnson is shouldering

     his rifle and aiming the rifle at the officers on the Jefferson County Grand Jury

     Building. [see below]




       RTCCSWSS#l                                           RTCCSWSS#2




  45. Review of surveillance video from the north-west comer area shows the same

     encounter and Johnson aiming his rifle at the OffIcers and TFOs on the roof of the

     Jefferson County Grand Jury Building. Additionally, from this angle, the rail mounted




                                           21
Case: 1:20-mj-00906 Doc #: 1 Filed: 12/02/20 Page: 26 of 44 PAGEID #: 26




     flashlight can be clearly seen as "on" in screen shots from the second camera angle

     labeled ''RTCC NW SS#l" through ''RTCC NW SS#2". [see be1ow]




       RTCCNWSS#l                                         RTCCNWSS#2




  46. As indicated during interviews with the OffIcers and TFOs who were on the roof of

     the Jefferson County Grand Jury Building, and confnmed during an interview with

     Halladay and Major Allen, the individual who aimed his rifle at the Officers and TFOs

     during this encounter was Johnson. The screen shots from the south-west camera

     angle clearly identify Johnson's clothing and the AR platform style rifle he was




                                          22
Case: 1:20-mj-00906 Doc #: 1 Filed: 12/02/20 Page: 27 of 44 PAGEID #: 27




     carrying on the evening of September 4, 2020. Those screen shots are labeled ''R TCC

     NW SS#3" and ''RTCC NW SS#4". [see below]




                RTCCSWSS#3                                        RTCCSWSS#4



      JOHN FITZGERALD JOHNSON'S                knowledge oflaw enforcement officers on

      the roof of the Jefferson County Grand Jury Building and other Governmental

                               Buildings on September 4, 2020

  47. As previously mentioned, Johnson had traveled to Louisville, KY on July 25, 2020 in

     order to conduct a NF AC march in protest of the Louisville Metro Police Department

     shooting of Breonna Taylor. Prior to that trip, Johnson and his local contact, Lebron

     Seay, had been on video conference caDs with LMPD Major Gregory to coordinate the

     march. Major Gregory advised Johnson that officers would be on roof tops of

     surrounding buildings and Major Gregory admonished Johnson to not point weapons




                                          23
Case: 1:20-mj-00906 Doc #: 1 Filed: 12/02/20 Page: 28 of 44 PAGEID #: 28




     at the offIcers as it would be perceived as a threat. During these calls, Johnson advised

     Major Gregory that only NFAC members would be allowed in NFAC's march.

  48. A review of a Y ouTube video taken by a bystander on July 25, 2020, revealed at least

     two members ofNFAC calling out "SWAT" on the roof and "snipers" on the roof.

     This bystander was on the south side of W. Jefferson Street which is the street the

     NF AC members used to march to Louisville Metro Hall.

  49. On July 26,2020, in a telephone can with Johnson, Major Gregory discussed NFAC

     members aiming rifles at law enforcement offIcers and told Johnson they were ''lucky''

     there had not been a shooting incident between NFAC and LMPD.

  50. Prior to Johnson and NFAC's arrival in Louisville, KYon September 4, 2020,

     additional coordination phone calls and video conferences occurred between Johnson,

     Major Gregory, Lebron Seay, Broosko, and Halladay.       Again Major Gregory advised

     Johnson that law enforcement offIcers would be on rooftops of buiklings to include

     buildings in the area of Churchill Downs. Again Major Gregory admonished Johnson

     to not point weapons at the offIcers as it would be perceived as a threat by the offtcers.

  51. During these calls, Johnson told Major Gregory that there would be additional

     weapons safety protocols in place to include the clearing of weapons into charging

     barrels. Johnson made it very clear to Major Gregory that he did not want NFAC and

     any other groups intermingling, specifically Until Freedom, Black Lives Matter, and

     Surge. Additionally, Johnson wanted LMPD to keep NFAC and cOlmter-protestors

     separated   Johnson advised Major Gregory that he would be sending an advance or

     ''recon'' team to Louisville, KY the day before to scout the areas.

  52. The FBI interviewed an fIve LMPD Offtcers on the roof of the Jefferson County




                                           24
  Case: 1:20-mj-00906 Doc #: 1 Filed: 12/02/20 Page: 29 of 44 PAGEID #: 29




         Grand Jury Building on September 4, 2020. All fIve Officers described similar

         circumstances related to the public, and Johnson's knowledge, that law enforcement

         was on the roof of the Jefferson County Grand Jury Building.   The Officers advised

         that since approximately May of 2020, the Jefferson County Grand Jury Building had

         been controlled by LMPD. This building was a controlled access governmental

         building and the public was not allowed to enter. Nightly, three announcements were

         made from the Jefferson County Grand Jury Building, clearly identified as coming

         from LMPD, announcing the closure of Jefferson Square Park to the north of the

         Jefferson County Grand Jury Building.    To further LMPD's over watch mission, spot

         lights and speakers had been installed on the roof of the Jefferson County Grand Jury

         Building and the nearby Hall of Justice in approximately early July 2020. [see below]




Spodights on the Jefferson County                  Speakers on the Jefferson County

      Grand Jury Building                                Grand Jury Building




                                             25
   Case: 1:20-mj-00906 Doc #: 1 Filed: 12/02/20 Page: 30 of 44 PAGEID #: 30




Spotlights on the Hall of Justice #1                   Spotlights on the Hall of Justice #2



      53. Two of the OffIcers advised that they were wearing their LMPD soft body armor, with

          ''Police'' semi-reflective placard, the night of September 4, 2020. [see photos below]

          None of the OffIcers had drawn their handguns and only one of the OffIcers had a rifle

          with him, which he did not point at Johnson or the NFAC members on Armory Place.

          All Officers advised that neither Johnson, or the other NFAC members perceived a

          threat from the officers on the roof, because neither Johnson or the other NFAC

          members moved to cover when they saw the OffIcers on the roof of the Jefferson

          COlmty Grand Jury Building.




                                                26
Case: 1:20-mj-00906 Doc #: 1 Filed: 12/02/20 Page: 31 of 44 PAGEID #: 31




LMPD TFO#2 w "Police" placard                  LMPD Officer#3 w "Police" placard




   54. The FBI interviewed Halladay regarding Johnson's local contact Lebron Seay.

      Halladay advised that Lebron Seay bad been attending LMPD sponsored weekly

      meetings with other community activists, occurring on Thursdays, since approximately

      August 2020. During these meetings, one of the topics discussed is LMPD Officer's

      presence on the roof tops of buildings around Jefferson Square Park. LMPD also




                                          27
Case: 1:20-mj-00906 Doc #: 1 Filed: 12/02/20 Page: 32 of 44 PAGEID #: 32




     discusses with the group the purpose of the roof top speakers and spotlights on the

     Jefferson County Grand Jury Building.      Other topics related to police use of force and

     general policing are explained to the group. Halladay stated that Johnson's "circle" of

     associates clearly would have known that that the individuals on the roof of the

     Jefferson County Grand Jury Building the night of September 4, 2020 were law

     enforcement officers.

  55. As stated earlier, the FBI obtained surveillance video of this encounter between

     Johnson and the Officers on the Jefferson County Grand Jury Building. One of the

     noticeable and important details of the video is that after the NFAC members begin

     pointing to the roof of the Jefferson County Grand Jury Building identifying the

     OffICers presence on the roof, no one moves to seek cover or conceahnent.      None of

     the NF AC members appear to be alarmed or concerned about their safety. A review of

     the video seems to suggest that Johnson and the group do not perceive a threat from

     the Officers on the roof. No other NFAC members aimed their rifles, or weapons, at

     the Officers, and the individuals forming Johnson's "security detail" did not point their

     weapons at the Officers on the roof. Of note , Lebron Seay is identified in the group

     and is unarmed and wearing the white hat, white shorts, and blue shirt. [see screenshot

     below]




                                           28
Case: 1:20-mj-00906 Doc #: 1 Filed: 12/02/20 Page: 33 of 44 PAGEID #: 33




 Johnson and NF A C members congregating       on Armory Place on September 4, 2020




  56. The FBI reviewed a Y ouTube video posted on or around September 5, 2020 by a user

     "Black Nation Building" found at link

     https:I/www.youtube.comiwatch?v=abu2F7y9h_w         This video is taken on September

     4,2020, and begins shortly after Johnson's encounter with the Officers on the roof of

     the Jefferson County Grand Jury Building. Towards the end of the video, upon

     Johnson and the NF AC members return to their cars parked on Armory Place, an

     unidentified male can be seen and heard speaking about the parking garage [Louisville

     Gardens Parking Garage] to the south of the Jefferson County Grand Jury Building.

     The unidentified male is standing a few feet from Johnson and explains to the group



                                          29
Case: 1:20-mj-00906 Doc #: 1 Filed: 12/02/20 Page: 34 of 44 PAGEID #: 34




     twice that the parking garage next to them is higher than the roof of the Jefferson

     County Grand Jury Building. The unidentified male exp1ains that "1ast time" he and

     other unknown individuals were able to enter the parking garage and look down on

     ''these snipers".

       Probable cause regarding 2275 FOX SEDGE WAY, APARTMENTE,                      WEST

                                     CHESTER, OH 45069

  57. The FBI served legal process on Berkshire Residential Investments for information

     related to Johnson renting an apartment in a complex controlled by the company.       The

     company provided a leasing docwnent for Johnson which identified his address as

     2275 Fox Sedge Way, Apartment E, West Chester, OR 45069.

  58. On September 16, 2020, the West Chester Township Fire Department and the West

     Chester Police Department responded to a call for service by an anonymous caller who

     stated that there was smoke corning from 2275 Fox Sedge Way, Apartment E, West

     Chester, OR. Johnson met fire and law enforcement personnel outside his apartment

     to advise that there was no fire in the apartment and that Johnson did not know why a

     neighbor had called the police. The West Chester Police Department sergeant who

     responded to the scene recognized Johnson.

  59. At several times between August 2020 and October 2020, a FBI Task Force Officer

     (TFO) observed Johnson in and around his rental vehicle in the vicinity of 2275 Fox

     Sedge Way, West Chester, OR. On October 29, 2020 at approximately 10:55 am, a

     FBI TFO was conducting surveillance of Johnson at 2275 Fox Sedge Way, West

     Chester, OR when he observed Johnson enter his known rental vehicle with two black

     bags and depart. One was a back pack and the other appeared to be a computer bag.




                                           30
Case: 1:20-mj-00906 Doc #: 1 Filed: 12/02/20 Page: 35 of 44 PAGEID #: 35




     Johnson was known to be traveling on October 29,2020 from the Northern

     Kentucky/Cincinnati   International Airport with a destination of Puerto Rico. Further

     checks with a FBI TFO in Puerto Rico revealed Johnson intended to return to the

     Northern Kentucky/Cincinnati    International Airport on November 2, 2020.

  60. On November 2, 2020, FBI agents and TFO's conducted surveillance in and around

     the Northern Kentucky/Cincinnati    International Airport. The surveillance team

     observed Johnson return and exit the airport at approximately    11:01 pm Johnson was

     observed entering a ride share vehicle at the airport and took a direct route to his

     address 2275 Fox Sedge Way, WestChester,       OR. At 11:42 pm, an FBI agent and a

     FBI TFO observed the ride share vehicle make a short stop on the west side of

     apartment building 2275 Fox Sedge Way and they observed Johnson exit the vehicle

     from the rear passenger seat with a black back pack and another black bag. The FBI

     TFO advised that these appeared to be the same bags Johnson was carrying when the

     FBI TFO observed Johnson leave the complex on October 29,2020.          At 11:47 pm,

     both the FBI agent and FBI TFO observed Johnson walking towards a sidewalk:

     directly to the north of 2275 Fox Sedge Way which leads to the front door of

     apartment E.

  61. An FBI agent at another location was positioned to observe the east side of 2275 Fox

     Sedge Way and the front door of apartment E. At approximately        11:50 pm, this agent

     advised that an individual matching the description of Johnson, carrying bags,

     approached the door to apartment E and went inside.




                                           31
Case: 1:20-mj-00906 Doc #: 1 Filed: 12/02/20 Page: 36 of 44 PAGEID #: 36




                    Items to be searched and things to be seized

  62. The FBI anticipates executing this warrant at Johnson's residence, 2275 Fox Sedge

     Way, apartment E, West Chester, OH. The FBI intends to seize an AR platform style

     rifles and associated items as described in Attachment B, for the purpose of identifying

     the rifle that Johnson used to aim at the officers on September 4, 2020. Based on

     affiant's training and experience, individuals typically store their fIrearms, particuJarly

     rifles and long guns, in their residence.

  63. The below screenshot is from surveillance video taken on September 4, 2020 and

     clearly show the weapon Johnson was carrying that evening during his encounter with

     the Officers on the roof of the Jefferson County Grand Jury Building. OfparticuJar

     interest is the optic mounted on the top of the rifle and the flashlight mounted onto the

     rifle's hand guard   [see screenshot below].




                                             32
Case: 1:20-mj-00906 Doc #: 1 Filed: 12/02/20 Page: 37 of 44 PAGEID #: 37




       Screenshot of Johnson from surveillance video on September 9,2020




  64. On or about September 22, 2020, Johnson makes a social media video where he

     appears to be holding the same AR platform style rifle. [see screenshot below]. The

     rifle appears to have the same optic and rail mounted flashlight as Johnson was

     holding on September 4, 2020. Affiant has reviewed other videos which Johnson

     posts on his social media accounts. These videos appear to be taken in a residential

     setting, and it is probable that Johnson is recording them from inside his residence.




                                           33
 Case: 1:20-mj-00906 Doc #: 1 Filed: 12/02/20 Page: 38 of 44 PAGEID #: 38




  Screenshot of Johnson from social media video on or about September 22, 2020 - Optic




Screenshot of Johnson from social media video on or about September 22,2020 - Flashlight


                                          34
Case: 1:20-mj-00906 Doc #: 1 Filed: 12/02/20 Page: 39 of 44 PAGEID #: 39




                                      Conclusion

  65. Based on the information contained in this affidavit, probably cause exist to believe

     that Johnson used an AR platform style rifle on the evening of September 4, 2020 to

     forcibly oppose, intimidate, and interfere with the duties of five LMPD officers, two of

     which were federally deputized task force officers at the FBI and USSS, in and around

     the area of the Jefferson County Grand Jury Building in Louisville, Kentucky.

  66. I believe Johnson knew the individuals on the roof of the Jefferson County Grand Jury

     Building were law enforcement officers because he had been told directly, on multiple

     occasions, by LMPD Major Aubrey Gregory that Officers were on the rooftops of

     governmental buildings around Jefferson Square Park; Johnson's local contact Lebron

     Seay was advised during regular meetings with LMPD about law enforcement officers

     presence on roof tops; Johnson's unidentified associate on September 4, 2020,

     captured on a YouTube social media video, discussed "snipers" on the roof top of

     Jefferson County Grand Jury Building; Johnson had been to Louisville, KYon July

     25, 2020 when law enforcement officers had been stationed on roof tops around

     Jefferson Square Park; NFAC members in Johnson's formation on July 25,2020

     identified ''SWAT'' and "snipers" on the roof top of the Hall of Justice building; an

     NF AC member aimed his rifle at a law enforcement officers on the Hall of Justice

     building on July 25, 2020; generally the protesters in Jefferson Square Parkhad

     knowledge of law enforcement officers being on the roof of the Jefferson County

     Grand Jury Building since approximately May of 2020; law enforcement equipment

     such as spot lights and speakers were installed in approximately early July 2020 on the




                                           35
Case: 1:20-mj-00906 Doc #: 1 Filed: 12/02/20 Page: 40 of 44 PAGEID #: 40




     roof of the Jefferson C01mty Grand Jury Building [prior to September 4, 2020

     encounter]; and for other reasons not discussed in this affidavit.

  67. Johnson's aiming ofhis rifle at the OffICers on September 4, 2020 was perceived by

     the Officers as a threat and it had the effect of impeding, intimidating, and interfering

     with them while they were engaged in their offICial duties.

  68. The FBI has reviewed multiple social media videos of Johnson handling AR platform

     style rifles in a setting that appears to be residential   In a current video, posted to

     YouTube on or about November 5, 2020, titled ''Mid Day Muse: The Sky, The Slave,

     and Supposed to Do! Pt I", Johnson is observed handling a rifle. Johnson appears to

     be in a home offIce, and in the background hanging on the wall, is a picture frame.

     The picture is of Johnson wearing sunglasses and a safari style hat.

  69. Based on my training and experience, I know that AR platform style rifles and other

     long guns are worth hundreds to thousands of dollars in value. Individuals who own

     these types of weapons typically take care to safeguard them from theft and keep,

     store, and maintain them at a location controned by themselves.        Additionally, it is not

     practical to carry rifles or long guns on one's person at an times in the same wayan

     individual can carry a handgun on their person. It is common for individuals to keep

     their rifles and long guns at their residence. I believe the rifle Johnson used on the

     evening of September 4, 2020 is stored at his residence, located at 2275 Fox Sedge

     Way, Apartment      E, West Chester, OH 45069.

  70. Based on the aforementioned factual information, Affiant submits that there is

     probable cause to believe that evidence, fruits, and instrumentalities     of violations of

     Title 18 United States Code (USC) section 111 (Assauhing, resisting, or impeding




                                              36
   Case: 1:20-mj-00906 Doc #: 1 Filed: 12/02/20 Page: 41 of 44 PAGEID #: 41




         certain officers or employees) and Title 18, USC Section 924(c) (Using, carrying, or

         possessing a flfearm during and in relation to a crime of violence or drug trafficking

         crime) have been committed by JOHN F. JOHNSON.                Evidence of these violations

         may be located in JOHN F. JOHNSON's             residence described in Attachment A for

         items as descnbed in Attachment B.

      71. Based on the forgoing, I request that the Comt issue the proposed search warrant.

                                       Request for sealing

      72. Affumt requests the Comt order that all papers in support of this application, including

         the affIdavit and search warrant, be sealed until further order of the Comt. These

         documents discuss an ongoing criminal investigation that is neither public nor known

         to an of the targets of the investigation.    Accordingly, there is good cause to seal these

         documents because their premature disclosure may seriously jeopardize that

         investigation.

                                               Respectfully submitted,




                                               - arne1 Nally
                                               Special Agent
                                               Federal Bureau of Investigation


SUBSCRIBED and SWORN to before me on the 2nd of December, 2020.




The Honorable Karen L. Litkovitz
United States Magistrate Judge




                                                  37
   Case: 1:20-mj-00906 Doc #: 1 Filed: 12/02/20 Page: 42 of 44 PAGEID #: 42




                                        Attachme nt A

                                  Premises   to Be Searched



2275 Fox Sedge Way, Apartment E, West Chester, OH 45069 (residence and detached
garage) is a two story townhouse apartment, located within a larger building having address
2275 Fox Sedge Way, West Chester, OH 45069. This larger building is located to the South-
East of the intersection of Foxglove Lane and Fox Sedge Way. Apartment E is located at the
North-East comer of the larger building, having the address 2275 Fox Sedge Way, Apartment E,
West Chester, OH 45069. Apartment E is one of (8) townhouse apartments located inside the
larger building, and the front door of apartment E faces eastward overlooking a lake. The entry
door to apartment E is clearly noted with a silver "E" on the front door above a knocker [See
photo]. Apartment E is comprised of red brick and white siding with windows on both the fIrst
and second floors. [See photos]
Case: 1:20-mj-00906 Doc #: 1 Filed: 12/02/20 Page: 43 of 44 PAGEID #: 43




                                   2
Case: 1:20-mj-00906 Doc #: 1 Filed: 12/02/20 Page: 44 of 44 PAGEID #: 44




                                      Attachment B

                                   Items to Be Seized



1.  Any and all AR platform style rifles and long guns;
2.  Any and all rifle parts such as triggers, stocks, aftermarket additions, etc;
3.  Any and all rifle ammunition of any caliber;
4.  Any and all ammunition containers or cartons;
5.  Any and all rifle magazines;
6.  Any and all rifle accessories, such as: slings, optical sights [close quarters combat red
    dots, etc], scopes, rail systems, rail mounted lights, suppressors, etc;
7. Any and all body armor;
8. Any and all documentation related to ownership of all AR platform style rifles and long
    guns;
9. Any and all receipts or invoices pertaining to AR platform style rifles and long guns;
10. Any photos of AR platform style rifles and long guns;
11. Any videos of John F. Johnson handling AR platform style rifles;
12. Any literature which threatens Federal, State, or Local law enforcement officers or
    departments.




                                             3
